Order filed April 19, 2016




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00853-CV
                                   ____________

                         AMIR BAJMANLOU, Appellant

                                        V.

                             SIGNAD LTD, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1047396

                                   ORDER

      Appellant’s brief was due April 8, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before May 19, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM